Citation Nr: 0309746	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  92-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for scars of the left 
hand.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1991 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for scars of the left hand.

In August 1993, the Board denied a compensable evaluation for 
scars of the left hand.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In August 1996, the Court, inter alia, vacated the 
Board's decision as to the issue of entitlement to a 
compensable evaluation for scars of the left hand, and 
remanded the matter to the Board for further action.  
Pursuant to the Court's decision, the case was remanded to 
the RO in February 1997, October 1997, and again in September 
1999 for additional development and adjudicative actions.  

The Board issued another decision in August 2000, denying the 
claim.  The veteran appealed the decision to the Court.  In 
March 2001, the Secretary filed a motion to vacate the August 
2000 Board decision and remand asserting that enactment of 
the Veterans Claims Assistance Act (VCAA) of 2000 had 
occurred during the appeal process and that the veteran's 
claim must be remanded for readjudication under the new law.  
The Court granted the motion in March 2001.

The Board issued another decision in April 2002, denying the 
claim.  The veteran appealed the decision to the Court.  In 
January 2003, the Secretary and the veteran filed a joint 
motion to vacate the April 2002 Board decision and remand 
asserting that the Board had provided inadequate reasons and 
bases to support its conclusion that VA provided adequate 
notice of information and evidence necessary to substantiate 
the veteran's claim pursuant to 38 U.S.C. § 5103(a), as 
amended by the VCAA.  The Court granted the motion in January 
2003.

The case has been returned to the Board for further appellate 
review. 

The Board notes that although it referred a claim to the RO 
in the August 2000 and April 2002 decisions, the Court 
vacated both those decisions, and thus it must repeat the 
referral.  The veteran's primary contention is that he has 
weakness in his left hand due to his inservice jeep injury, 
he has claimed on various medical reports that this weakness 
began shortly after his injury, on one occasion estimating 
about one to six months after his injury.  He remained in 
service for two-and-one-half months after the injury.  In 
addition, his statements in connection with the increased 
rating claim are to the effect that he believes he is 
entitled to compensation for the symptoms.  These statements 
constitute an informal claim for service connection on a 
direct basis.  However, this matter has not been adjudicated, 
and the veteran's notice of disagreement and substantive 
appeal cannot be construed as a disagreement with a failure 
to adjudicate this matter; accordingly, the matter is 
referred to the RO for appropriate disposition.


REMAND

Based upon the joint motion for remand, the Board finds that 
the veteran's claim must be remanded to the RO for the 
requirements of VCAA to be met.

The Board notes that under this law, VA must notify the 
veteran of evidence and information necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Second, VA must inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Third, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  

Additionally, it must be noted that the criteria for 
evaluating scars changed in August 2002.  The veteran should 
be informed of the new criteria under Diagnostic Codes 7803, 
7804, and 7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (August 2002).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, which are addressed above, and the 
implementing regulations are fully 
complied with and satisfied.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  The 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, considered pertinent to the 
issue currently on appeal, including the 
new criteria under Diagnostic Codes 7803, 
7804, 7805.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


